Case 2:19-cv-08405-JMV-MF Document 62 Filed 04/15/19 Page 1 of 1 PageID: 3289




Not for Publication

                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY


 JUUL LABS, INC.

               Plaint ui;
                                                            Civil Action No. 19-8405 (JMV) (MF)
        V.


 EONSMOKE, LLC, ZLAB S.A., ZIIP LAB CO.,                                    ORDER
 LTD., SHENZHEN YIBO TECHNOLOGY CO.,
 LTD., JOHN DOES 1-50,

               Defendants.


John Michael Vazguez, U.S.D.J.

       Currently pending before this Court is Plaintiffs motion for a preliminary injunction. D.E.

8. The Court reviewed Plaintiffs brief in support of this motion, D.E. 8; Plaintiffs supplemental

brief in support, D.E 19; Defendants Zlab S.A., Ziip Lab Co., Ltd., and Shenzhen Yibo Technology

Co., Ltd.’s (collectively the “Ziip Defendants”) opposition, D.E. 29; Defendant Eonsmoke, LLC’s

opposition, D.E. 30, and Plaintiffs reply. D.E. 36.      The Court then held a hearing on the

preliminary injunction on March 29, 2019, D.E. 41, and ordered supplemental briefing, D.E. 42.

The Court reviewed the Ziip Defendants’ supplemental bnef in opposition, D.E. 49; and Plaintiffs

additional supplemental brief in support, D.E. 53. The Court then continued its hearing on April

12, 2019. for the reasons stated on the record, and for good cause shown,

       IT IS on this I 5th day of April, 2019,

       ORDERED that Plaintiffs motion for a preliminary injunction (D.E. 8) is DENIED

without prejudice.


                                                 JOHN MICHAEL VAZO            ,(JJ.S.D.J.
